—Determination confirmed without costs and petition dismissed. All concur, Balio, J., not participating. Memorandum: In this CPLR article 78 proceeding, petitioner challenges the determination of respondent approving the determination of an Administrative Law Judge (ALJ) who, after a hearing, denied petitioner’s application for renewal of his commission as a notary public. We conclude that the determination is supported by substantial evidence in the record and is not arbitrary and capricious. The ALJ properly *1134considered the factors delineated in Correction Law § 753 in determining that both the "direct relationship” and the "unreasonable risk” exceptions (Correction Law § 752 [1], [2]) apply (see, Matter of Bonacorsa v Van Lindt, 71 NY2d 605; Matter of Hughes v Shaffer, 154 AD2d 467, 468; cf., Matter of Marra v City of White Plains, 96 AD2d 17). (Article 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Mordue, J.) Present — Denman, P. J., Green, Balio, Fallon and Davis, JJ.